DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 57-76 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 57-59, Nakashima et al. (U. S. Patent No. 6,990,175 B2) disclosed a system that comprises: 
an imaging device (11) configured to obtain images of a target at a plurality of gantry angles (column 6, lines 41-65); and 
a processing device (21 or 26) configured to, for each gantry angle of the plurality of gantry angles: 
determine a target location from an obtained image (column 6, line 66 - column 7, line 19).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a processing device configured to, for each gantry angle of the plurality of gantry angles: 
determine a target location offset value by comparing the obtained image with a corresponding reference image; 

determine a corrected target location based on the modified target location offset value; and 
automatically position the target to the corrected target location.

With respect to claims 60-63, Thomson et al. (U. S. Patent No. 8,559,596 B2) disclosed a system that comprises: 
a treatment couch (C) configured to hold a target; 
a radiation system (600) including a gantry (612) and configured to irradiate the target with a radiation beam; and 
3a processing device (124) operatively connected with the treatment couch and the radiation system and configured to: 
position the treatment couch at a first location relative to the gantry (column 7, lines 53-67); and
move the gantry to a first gantry angle (column 13, lines 29-47).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a processing device operatively connected with the treatment couch and the radiation system and configured to:
move the treatment couch to a second location, the second location corresponding to a location corrected for an isocenter movement associated with moving the gantry to the first gantry angle; and 


With respect to claims 64-66, Thomson et al. (U. S. Patent No. 8,559,596 B2) disclosed a system that comprises: 
a treatment device (600) including a gantry (612) having a radiation beam source (604); and 
a processing device (124) configured to: 
position the treatment couch at a first location (column 7, lines 53-67);
move the gantry to a first gantry angle (column 13, lines 29-47); and
transmit a signal to the treatment device to irradiate the patient with a treatment beam from the radiation beam source. 
However, the prior art failed to disclose or fairly suggested that the system further comprises
a processing device configured to:
move the treatment couch to a second location, the second location corresponding to a location corrected for an isocenter movement associated with moving the gantry to the first gantry angle; and
move the treatment couch to a third location, the third location corresponding to a location corrected for the isocenter movement associated with moving the treatment couch to the second location.

et al. (U. S. Patent No. 6,990,175 B2) disclosed a system that comprises: 
an imaging device (11) for generating images of a target at a plurality of gantry angles (column 6, lines 41-65); and 
a processing device (21 or 26) for determining locations of the target for a corresponding plurality of gantry angles from the generated images (column 6, line 66 - column 7, line 19).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
for each gantry angle in the plurality of gantry angles, a processing device is configured to: 
determine an isocenter offset value by comparing a generated image for a gantry angle with a corresponding reference image; 
determine a location of the isocenter of the isocenter based on a determined isocenter offset value; and 
reposition the target from the determined location of the isocenter 6by moving a couch holding the target by a distance which equals a previously determined couch movement related offset value.

With respect to claims 71-76, Shapiro et al. (U. S. Patent No. 7,945,021 B2) disclosed a radiation treatment system, comprising: 
400) including a gantry (402) with a radiation source (404) and configured to deliver radiation to a target positioned on a treatment couch based on a treatment plan.
However, the prior art failed to disclose or fairly suggested that the radiation treatment system further comprises:
a processing device operatively connected to the radiation device and configured to: 
calculate a cumulative offset for errors in a location of the target introduced by a treatment couch load, treatment couch positional dependent mechanical deflections, and for gantry rotation deflections; and 
automatically adjust the treatment plan during a treatment delivery based on the calculated cumulative offset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 06 December 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 58 and 59 have been fully considered.  The objection of claims 58 and 59 has been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 60-63 have been fully considered.  The objections of claims 60-63 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 61-63 have been fully considered.  The objections of claims 61-63 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claim 63 have been fully considered.  The objections of claim 63 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 64-66 have been fully considered.  The objections of claims 64-66 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 65 and 66 have been fully considered.  The objections of claims 65 and 66 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claim 66 have been fully considered.  The objections of claim 66 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 67-70 have been fully considered.  The objections of claims 67-70 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 68-70 have been fully considered.  The objections of claims 68-70 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 69 and 70 have been fully considered.  The objections of claims 69 and 70 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claim 70 have been fully considered.  The objections of claim 70 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 71-76 have been fully considered.  The objections of claims 71-76 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 72-76 have been fully considered.  The objections of claims 72-76 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 73-76 have been fully considered.  The objections of claims 73-76 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 74-76 have been fully considered.  The objections of claims 74-76 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claim 75 have been fully considered.  The objection of claim 75 has been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claim 76 have been fully considered.  The objections of claim 76 have been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 60-63 have been fully considered.  The rejection of claims 60-63 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 06 December 2021 with respect to claims 60-63 and 71-76 have been fully considered.  The rejection of claims 60-63 and 71-76 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 06 December 2021 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.
Applicant’s arguments filed 06 December 2021 with respect to claims 57-76 have been fully considered and are persuasive.  The rejection of claims 57-76 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 06 December 2021 with respect to claims 57-76 have been fully considered and are persuasive.  The rejection of claims 57-76 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Verhaegen et al. (U. S. Patent No. 9,089,696 B2) disclosed time-resolved pre-treatment portal dosimetry systems, devices, and methods. 
Yan et al. (U. S. Patent No. 8,670,523 B2) disclosed an intensity-modulated arc-therapy with a continuous couch rotation/shift and simultaneous cone-beam imaging.
Ziegler et al. (U. S. Patent No. 8,488,739 B2) disclosed a linear kinematics system comprising a rotatable treatment head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884